DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This is the first office action on the merits.  Claims 1-6 are pending before the Office for review.
(2)
Information Disclosure Statement
The information disclosure statement filed September 12, 2019, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claims 1 and 6 require the electrolyte includes an imide-based lithium salt and a non-imide based lithium salt at a molar ratio of 1:9 to 10:0.  The use of “includes” in the claimed language suggests both salts are required by the claimed invention.  However, the values of the molar ratio, specifically the 10:0 ratio, suggests the non-imide based lithium salt is optional.  Accordingly, the scope of the claimed invention is unclear.
Therefore, the claims are indefinite because their scope is unascertainable to one ordinarily skilled in the art.  Claims 2-5 are rejected due to their dependency on claim 1.
(4)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0028115) in view of Lee et al. (U.S. Publication No. 2019/0267621) and Abe et al. (U.S. Publication No. 2017/0222268).
With respect to claims 1, 2, 3, and 6, Kim teaches an electrolytic solution and an electrochemical device containing the same, wherein the electrolytic solution comprises LiPF6 and LiFSI mixed in a molar ratio of 10:90 to 50:50.  Paragraphs 1 and 18-22.
Kim further teaches the electrolytic solution comprises an additive, such as lithium difluoro bis(oxalato)phosphate, which is an oxalate salt within the scope of the claimed invention.  Paragraph 23.  The oxalate is present in an amount of 0.5 wt.% to 1.5 wt.%.  Paragraph 26.
Kim teaches the salt and additive are dissolved in an organic solvent.  Paragraph 27.  Kim teaches the solvent can include any one of propylene carbonate (PC), ethylene carbonate (EC), ethyl methyl carbonate (EMC) and diethyl carbonate (EC) or a mixture of two or more.  Paragraph 29.
Kim is explicitly silent as to the volume ratio and whether the solvent includes one each of a cyclic carbonate and a chain carbonate.
However, Lee, which deals with electrolytes for secondary batteries, teaches an organic solvent for an electrolytic solution comprises a combination of mixture of cyclic carbonate, such as EC or PC, and a chain carbonate, such as EMC or DEC, in a volume ratio of 1:1 to about 1:9.  Paragraph 72.  Lee teaches this mixture increases charge/discharge performance of the battery.  Paragraph 72.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use EC or PC and EMC or DEC in a volume 
Kim is also explicitly silent as to the concentration of the LiFSI and LiPF6.
However, Abe, which deals with aqueous electrolytes, teaches a lithium salt designated as a first lithium salt that is also a combination of LiFSI and LiPF6.  Paragraphs 30-32.  Abe teaches the concentration is between 0.2 M to 2.5 M.  Paragraph 33.  Additionally, Abe’s preferred ranges are 1.1 M to 1.6 M.  Paragraph 33.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Kim and Abe is the use of a known technique to improve a similar electrolytic solution in the same way.  Both Kim and Abe teach an electrolytic solution wherein the lithium salt component is a combination of LiFSI and LiPF6.  Abe teaches an effective concentration for such a lithium salt is 0.2 M to 2.5 M.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to utilize an overlapping and similar concentration range in Kim’s electrolytic solution because Abe teaches this to be an effective amount, meaning the modification has a reasonable expectation of success.
Finally, modified Kim teaches the electrochemical device comprises a power storage element in which a separator is sandwiched between positive and negative electrodes with at least the separator impregnated with the electrolytic solution via injection of the electrolytic solution therein.  Paragraphs 41-44.


Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (U.S. Publication No. 2016/0028115) in view of Lee et al. (U.S. Publication No. 2019/0267621) and Abe et al. (U.S. Publication No. 2017/0222268), as applied to claims 1-3 and 6 above, and further in view of Abe et al. (U.S. Publication No. 2013/0071733) (“Abe2” herein).
With respect to claims 4 and 5, modified Kim is silent as to the presence of a sulfonic ester in the electrolytic solution.
However, Abe2, which deals with electrolytic solutions, teaches 0.001 to 5% by mass sulfonic ester is added to an electrolytic solution to improve the electrochemical characteristics in a broad temperature range.  Paragraphs 25-27.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to modify Kim, Lee and Abe, as combined above, so that the electrolytic solution includes a sulfonic ester because Abe2 teaches doing so improves the electrochemical characteristics in a broad temperature range.
Finally, regarding the reductive composition potential of the ester compound, Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, the art of record teaches an electrolytic solution meeting each requirement of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597.  The examiner can normally be reached on Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796